         Case 1:16-cv-09620-PGG Document 74 Filed 06/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOHN HOULAHAN,
                                                                    ORDER
                           Plaintiff,
              v.                                              16 Civ. 9620 (PGG)

 RAPTOR TRADING SYSTEMS, INC.,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The parties are directed to submit a proposed judgment addressing, inter alia, pre-

judgment interest, by June 5, 2020.

Dated: New York, New York
       June 2, 2020
